 592DECISIONSOF NATIONALLABOR RELATIONS BOARDState Electric Service,Inc.andLocal Union 1001 of theInternational Brotherhood of ElectricalWorkers.Case15-CA-4034July 31, 1972DECISIONAND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn January 14, 1972, Trial Examiner Eugene E.Dixon issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in the light of the exceptionsand brief and has decided to affirm only such of theTrial Examiner's rulings, findings, and conclusions asare consistent with the following.The issue in this case is whether or not theRespondent, State Electric Service, Inc., violatedSection 8(a)(5) and (1) of the Act by refusing toexecute and adhere to a collective-bargaining agree-ment effective September 14, 1970, duly entered intoon its behalf by an employer-association with theCharging Party, Local Union 1001 of the Interna-tional Brotherhood of Electrical Workers, as the dulyrecognized collective-bargaining representativeofRespondent's employees in an appropriate unit.The Trial Examiner found that the Union, byengaging in a strike on August 21, 1970, violated theno-strike clause of the September 14, 1970, agree-ment, and that by taking that action withoutinvoking the contractual procedure for resolvingdisputes the 'Union absolved the Respondent fromany further liability under the contract. Accordingly,he recommended that the complaint be dismissed initsentirety.The Trial Examiner's conclusions areunwarranted by the record.The facts are in the main undisputed, but have notbeen set forth fully or accurately by the TrialExaminer. The Union has had successive collective-bargaining contracts with Panama City ElectricalContractors, an employer-association, since 1965,and Respondent has been covered by that associa-tionwide contract since 1967.1 The 1969 contract hadan expiration date of September 13, 1970. On June 1,1970, the Union gave notice of its desire to opennegotiations for a new agreement. Five bargainingsessions were conducted between June 20 and July20, at which time, and in accordance with contractu-ally established procedures, outstanding differenceswere submitted to the Council on Industrial Rela-tions for the Electrical Contracting Industry.2 TheCouncil handed down its decision on August 21,1970, resolving all outstanding issues between theparties.As that decision was binding on the parties,there was complete agreement as of August 21 on thenew contract to go into effect on September 14.Respondent attended all association meetings untilJuly 20; thereafter it took no part, but never notifiedtheAssociation or the Union of any intent towithdraw from association bargaining:Meanwhile, at an undetermined date apparently inlate July or early August 1970, a dispute arosebetween the Union and Respondent as to the propercontract wage rates to be paid by Respondent on asmall job at Tyndall Air Force Base near PanamaCity. The contract provided for an "industrial" rateand a somewhat lower "commercial" rate. TheUnion's business manager, Piccolo, received a reportfrom the job steward that Respondent was payingthe commercial rate. Piccolo felt that the job requiredpayment of the industrial rate and repeatedlyattempted to contact Respondent's president, Peter-son by telephone, but Peterson never responded. OnAugust 14, Piccolo wrote Peterson that he requesteda labor-management meeting as provided for in thecontract, but again, Peterson did not respond. OnAugust 20, having been unable to secure any replyfrom Peterson, Piccolo instructed the Union's jobsteward on the Tyndall Air Force Base job to havethe employees fail to report to work the next day.The four employees on that job did not workthereafter. Still Peterson did not contact Piccolo, butrather attempted, unsuccessfully, to resolve the wageissue in his favor by contacting a vice president of theUnion in Tampa, Florida.On August 26, Peterson fired all of his employeesand replaced them with "men off the street." Piccoloagain attempted to contact Peterson on September 3,when he had an attorney write Peterson a letterrequesting that the matter be handled under thecontract's grievance procedure.Contrary to the Trial Examiner's statement, theuncontradicted evidence reveals that the Union didseek to resolve the disagreement through the contrac-tual procedure. Thus, on September 14, 1970, Piccolo'Prior to 1969,Respondent also signed the association contract,but2Cosponsored by National Electrical Contractors Association andin 1969 and 1970 the contract was executed on behalf of its members byInternational Brotherhood of Electrical Workers.the Association.198 NLRB No. 77 STATE ELECTRIC SERVICEwrote Peterson a registered letter advising that hehad invoked a Joint Conference Committee Meet-ing3 scheduled for September 16, 1970. Peterson didnot reply, nor did he attend the Joint ConferenceMeeting,where the Committee found that theRespondent had violated the contract by refusing tosettle the wage dispute under the grievance machin-ery of the contract and by not calling the Union forreferrals following the discharge as required by thecontract. This decision, signed by representatives ofthe Association and the Union, consisted only of thefindings of violations of the contract.Finally, on February 1, 1971, Piccolo wrote a letterto Peterson, forwarding a copy of the contract withtheAssociationwhich had gone into effect onSeptember 14, 1970, and asking Peterson his inten-tionswith respect thereto. Peterson never replied.It is clear that the Respondent can in no way beconsidered to have timely withdrawn from theAssociation4 in the absence of notice to either theAssociation and/or the Union. There is no claim ofacquiescenceby the Union, and Respondent'stermination of its employees and hiring of newemployees, not members of the Union, all occurredafterAugust 21, 1970, when all terms of the newagreement were settled.5We turn then to the major issue in this case,whether the Union's August 21 action of calling themen off the job constituted unusual circumstancessuch as to absolve Respondent of further obligationto bargaining with the Union. The Trial Examinerconcluded that the Union did so violate the contract,quoting a no-strike clause which, "provided that alldisputes over matters relating to the contract `mustbe handled' as per the procedure set forth in thecontract."However the no-strike clause which hedescribes and the dispute settlement procedure whichhe quotes are all taken from the contract that wentinto effect on September 14, 1970, after the events inissue herein.Since the 1969-1970 contract was in effect at thetime of the dispute, the validity of the Union'sconduct must be determined under that agreement.The no-strike clause in that contract is significantlydifferent from the 1970 clause. Thus, the 1969provision reads as follows:There shall be not [sic] stoppage of work either bystrikeor lockout because of any proposed3Both the 1969and 1970 contracts directthat the Committee meetwithin 48hourswhen noticeisgiven byeitherparty, andthat theCommittee is to adjust all questions in dispute.If agreement is not reachedin 48 hours,the matteris to be referred to the aforementioned Council onIndustrialRelations.The Council'sdecision is final and binding on theparties.4As found bythe Trial Examiner,the Respondent bargained with theUnion as part of the Panama City Electrical Contractors and was bound by593changes in the agreement. All such matters mustbe handled as stated herein.In contrast the September 14, 1970, new contractcontained the following no-strike clause which issubstantially broader:There shall be no stoppage of work either bystrikeor lockout because of any proposedchanges in the agreementor dispute over mattersrelating to the agreement.All such matters must behandled as stated herein. [Emphasis supplied.]Here the work stoppage engaged in by the Unionon August 21 clearly involved a dispute over mattersrelating to the agreement and did not involveproposed changes therein. It is also patent that thestrike occurred as a result of the Respondent's failureto respond to the Union's request for recourse to thecontractual procedure.We are thus constrained toconclude that the strike was not proscribed by thelimited no-strike clause in the contract then in effect.We note, further, that the Union continued to abideby the contract by submitting the charge of theCompany's failure to abide by the contract to thedispute settlement procedure of the contract andinvoking the Joint Conference Meeting as describedabove.We find, therefore, contrary to the Trial Examiner,that theUnion's conduct did not absolve theRespondent from further obligation to deal with theUnion, and the Respondent was bound by the 1970association contract. Accordingly, we find that theRespondent violated Section 8(a)(5) and (1) of theAct by failing and refusing to abide by the contracton and after September 14, 1970.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the operations of theRespondent described in section I of the TrialExaminer'sDecision, havea close,intimate, andsubstantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand thefreeflow thereof.THE REMEDYHaving found that the Respondent has engaged inand is engaging in certain unfair labor practices, weand intended to be bound by the results of the bargainingconducted by thatAssociation, and both the appropriateness of the unit and the Union'smajority status are presumptively established on the basis of the bargaininghistory.No exceptions were takento the TrialExaminer's findings in theseregards.Prior to 1969 each member company of the Association signedindividually;since then the Association alone signs for all its members.5Retail Associates,Inc.,120 NLRB 388. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDshall order that it cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing and the entirerecord in this proceeding, the Board makes thefollowing:CONCLUSIONS OF LAW1.StateElectricService, Inc., is engaged incommerce within the meaning of the Act.2.Local Union 1001 of the International Brother-hood of Electrical Workers is a labor organizationwithin the meaning of the Act.3.On August 26, 1970, and at all times since, theUnion aforesaid has been the exclusive representa-tive of all the employees in an appropriate unit of theRespondent's employees for the purposes of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.The unit of the Respondent's employees appropri-ate for collective bargaining is and has been:All employees, including journeymen, wiremenand apprentices, employed by Panama CityElectricalContractors,Panama City, Florida,exclusive of all supervisors as defined in the Act.4.By refusing, on and after September 14, 1970,to abide by the contract entered into on its behalf byPanama City Electrical Contractors with the afore-saidUnion as the exclusive representative of theemployees, in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,StateElectricService, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with LocalUnion 1001 of the International Brotherhood ofElectricalWorkers, as exclusive bargaining repre-sentative of its employees in the appropriate unitfound herein.(b)Refusing to abide by and give effect to thecollective-bargainingagreement entered into be-tween the Association and the Union on September14, 1970.(c)Dealing directly and individually with employ-ees in the aforesaid appropriate unit concerningwages and other conditions of employment andhiring employees by means other than those provid-ed for in the aforesaid collective-bargaining agree-ment.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Abide by and give retroactive effect to all theterms of the aforesaid collective-bargaining agree-ment.(b)Make whole its employees in the aforesaidbargaining unit for any loss of pay which they mayhave suffered by reason of the Respondent's refusalto abide by and give effect to the September 14, 1970,collective-bargainingagreementbetween the Unionand the Association, in a manner consistent withBoard policy in F.W.Woolworth Company,90NLRB 289, with interest or backpay to be 6 percentper annum as set forth inIsisPlumbing & HeatingCo., 138 NLRB 716, including any other benefitstheymay have lost by reason of Respondent'sunlawful actions.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to determine the amount of^backpay due under the terms of this Order.(d) Post at its Panama City, Florida, facility copiesof the attached notice marked "Appendix." 6 Copiesof said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 15,writing,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board " STATE ELECTRICSERVICE595APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywithLocalUnion 1001 of the InternationalBrotherhood of Electrical Workers, as the exclu-sive bargaining representative of the employees inthe appropriate unit described below.WE WILL NOT refuse to abide by or give effectto the collective-bargaining agreement enteredinto between Panama City Electrical Contractorsand the Union on September 14, 1970.WE WILL NOT deal directly or individually withemployees in the appropriate unit describedbelow, concerning wages and other conditions ofemployment nor hire employees by means otherthan those provided for in the aforesaid collec-tive-bargaining agreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL abide by and give retroactive effect toall the terms of the aforesaid collective-bargainingagreement.WE WILL make whole our employees in theaforesaid bargaining unit for any loss of paywhich they may have suffered by reason of ourrefusal to abide by and give effect to the aforesaidcollective-bargaining agreement, including anyother benefits they may have lost by reason of ourunlawful actions.The appropriate unit is:Allemployees, including journeymen,wiremen and apprentices, employed byPanama City Electrical Contractors, Pana-ma City, Florida, exclusive of all supervisorsas defined in the Act.STATE ELECTRICSERVICE,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Plaza Tower Building, Suite 2700,1001Howard Avenue, New Orleans, Louisiana70113, Telephone 504-527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceedingbrought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herein called theAct, was heard at Panama City, Florida, on September 21,1971, pursuant to due notice. The complaint, based on dulyserved charges filed by Local 1001 of the InternationalBrotherhood of Electrical Workers, on February 11, 1971,was issued on July 20, 1971, by the Regional Director forRegion 15 (New Orleans, Louisiana), on behalf of theGeneral Counsel of the National Labor Relations Board,herein called the General Counsel and the Board.The complaint as amended alleged that Respondent,StateElectricService, Inc., had engaged in and wasengaging in unfair labor practices in violation of Section8(a)(1) and (5) of the Act by refusing to execute and abideby a collective-bargaining agreement duly entered intowith the Union as the duly recognized collective-bargain-ing agent of Respondent's employees in an appropriateunit.In its duly filed answer Respondent denied the commis-sion of any unfair labor practices and raised certainaffirmative defenseswhich will be disposed of herein.Upon the entire record in the case, including myobservation of the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Florida corporation with its principaloffice and only place of business located in Panama City,Florida, where it is engaged in the business of commercialand residential electrical contracting.During the 12months preceding issuance of the complaint which is arepresentativeperiodRespondent, in the course andconduct ofits businessoperations purchased goods valuedin excessof $50,000 from firms which in turn purchasedand received said goods from directly outside the State ofFlorida.At all times material herein Respondent has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal Union 1001 of theInternationalBrotherhood ofElectricalWorkers,at all times materialherein, has been alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAs noted this case involved a refusal-to-bargain chargeagainst Respondent on the grounds that Respondent failedto execute, live up to, and abide by a collective-bargaining 596DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement duly entered into on its behalf (and on behalf ofotherelectricalcontractors in Panama City, by anassociation acting for and on behalf of the contractors inquestion).'Respondent contends that in order to establish his casethe GeneraliCounsel had to prove by a preponderance ofthe evidence (1) that Respondent was obliged, contractual-ly, or otherwise to bargain with the Umon, which requiresproof: (a) that there existed a duly authorized employerassociation which was qualified to bargain on behalf of theRespondent; 2 (b) the employees of each of the allegedassociationmembers constituted an appropriate unit forbargaining purposes; and (c) that a majority of themembers of the appropriate bargaining unit have freelydesignated the Union as their bargaining agent; and 3 (2)that Respondent refused to bargain with the Unionandthat the Respondent's denial was not in good faith orotherwise justified.Although apparently contending that there was no legalor binding association in existence, Respondent claims thateven assuming that the General Counsel has proved (1)(a),(b), and (c) above, the record shows that "Respondent'sconduct subsequent to August 21, 1970, was completelyjustified and otherwise legitimate by reason of the Union'smaterial breach of the no-strike clause in its agreementwith Respondent." In this connection the evidence showsas follows:Sometime prior to August 21 a dispute arose as to theproper wage rates being paid by Respondent on a small jobat Tyndall Air ForceBase inPanama City. As pointed outin the General Counsel's brief,The contract in effect (G.C. Exh. 4) provides for twowage rates-an industrial rate and a commercial ratewhich is lower than the industrial rate. (UmonRepresentative) Piccolo received a report from the jobsteward that Respondent was only paying the commer-cial rate . . . Piccolo then began to try and contactPeterson4 by telephone as he felt that thejob requiredpayment of the industrial rate. He left repeatedmessages. Finally, on August 14, 1970, Piccolo wroteRespondent that he requested a labor-managementmeeting on this matter, under the contract .. .Peterson never responded to this letter. Then, onAugust 20, after having no response from Peterson,Piccolo called the job steward and instructed him tohave the employees fail to report to work the next day... the employees of State Electric did not workthereafter.Petersondid not contact Piccolo, butinstead called the union vice-president named Pate, inTampa, Florida . . . Peterson had no real explanationiThe original complaint alleged only that Respondent unilaterallywithdrew from the association and refused "to execute the agreed uponcontract" The complaint was amended at the hearing to allege thatRespondent"refused to execute and abide by the contract agreed uponbetween the association and the Union." As the evidence will show, thequestion of execution of the contract is really not an issue in the case sincethe contract was duly executed(as had been the previous contract) byrepresentatives of the Association on behalf of the named employersincluding Respondent2Although the contractors had no formal organization evidence by aconstitution, bylaws, and permanent officers, the history of the bargainingshows clearly that the contractors bargained on a multiemployer basis andwere bound by and intended to be bound by the results of such bargainingfor this action, except that he thought Pate could verifythe fact that he was allowed to pay commercial rates onthe Tyndall job . . . Peterson never called Piccolo .. .but instead fired all his employees and hired "men offthe street" to replace them . . . Piccolo then had anattorney write Peterson a letter on September 3, 1970... which in essence requested that the matter behandled under the contract's grievance procedure.The contract included a no-strike clause which providedthat all disputes over matters relating to the contract "mustbe handled" as per the procedure set forth in the contract.This procedure was stated as follows:Article ISection 5There shall be a Labor-Management Committee ofthree representing the Union and three representing theEmployer. It shall meet regularly at such stated timesas it may decide. However, it shall also meet within 48hours when notice is given by either party. It shallselect its own Chairman and Secretary.Section 6All grievances or questions in dispute shall be adjustedby the duly authorized representatives of each of theparties to this agreement. In the event that these twoare unable to adjust any matter within. 48 hours, theyshall refer the claim to the Labor-Management Com-mittee.Section 7Allmatter coming before the Labor-ManagementCommittee shall be decided by majority vote. Fourmembers of the Committee, two from each of theparties hereto, shall be a quorum for the transaction ofthe business, but each party shall have the right to castthe full vote of its membership and it shall be countedas though all were present and voting.Section 8Should the Labor-Management Committee fail to agreeor to adjust any matter, such shall then be referred tothe Council on Industrial Relations for the ElectricalContracting Industry, for adjudication. The Council'sdecisions shall be final and binding on both partieshereto.Section 9When any matter in dispute has been referred toconciliation or arbitration for adjustment, the provisionand conditions prevailing prior to the time such mattersarose, shall not be changed or abrogated pending adecision in such conciliation or arbitration.Indeed,while originally each contractor individually signed the resultingagreements,the two latest contracts, namely the 1969 to 1970 and the 1970to 1971contracts(both of which named Respondent as a party)were signedby only twoof the contractors as chairman and secretary of the contractinggroup on behalf of the other contractors all of whose firms names werelisted as parties."Substance rather than legalistic form is all the Board hasrequired in multiemployer bargaining."Town and Country Dairy,136 NLRB517,5233The appropriate unit and the majority representation questions arepresumptively settled on the basis of the prior bargaining history and thecurrent contract absent any valid rebutting evidence.SeeSheridonCreations,106 NLRB 1171.4Respondent's president and owner,LarryPeterson STATE ELECTRIC SERVICE597Section 10Vacancies on the joint conference committee shall befilled by the parties to this agreement among whoserepresentation the vacancies exists. No member of thecommittee shall be permitted to serve during theconsideration of any dispute or grievance in which he isdirectly interested. Each party shall befray the expensesof its own members of the committee. Any incidentalsor general expense of the committee mutually agreedupon in evidence shall be borne by the parties.It isclear from the foregoing that by calling the men outon strike without attempting to place the dispute before theLabor-Management Committee of the Contracting Associ-ation- or attempting to place it before the Council ofIndustrial Relations for the Electrical Contracting Industryfor adjudication the Umon violated the contract.Iagreewith Respondent that this conduct on the part of theUnion absolved Respondent from any further liabilityunder the contract. As stated by the court inUnited5While Peterson's explanation for not returning the Union's telephonecalls because he was working on a job out of town leaving Panama Cityearly in the morning and getting back late at night may not tell the wholestory, the fact is that his failure to respond to the Union's calls amounts toElectrical,Radio and MachineWorkers of America, Local1113 v. N.L.R.B.,223 F.2d 338, 341 (C.A.D.C.), cert.denied 350 U.S. 981:It isgeneral law that one party to a contract need notperform if the other party refuses in a material respectto do so. And that rule applies to labor contracts.Moreover, in cases where the breach is a strike inviolation of a collective bargaining agreement, as in theinstant case, application of the rule is supported by therationale underlying such agreement. The prevention ofstrikes is one of the principal purposes of labor contractand of the Act. A no-strike provision is "the chiefadvantage which an employer can reasonably expectfrom a collective bargaining agreement." The walkoutwas a material breach which justified the subsequentrescission of the contract by the Company.In the circumstances herein I recommend dismissal ofthe complaintin itsentirety.nothing morethan a failureto settle the dispute at the first stage of thecontractdisputes machineryItmight also be noted that"No member of the(Labor-Management)Committee shall be permitted to serve during theconsiderationof anydisputeinwhich heisdirectlyinterested "